ACCEPTED
                                                                                           01-14-01023-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                       5/5/2015 4:18:54 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK




                          No. 01-14-01023-CR            FILED IN
                                                 1st COURT OF APPEALS
              IN THE FIRST DISTRICT COURT OF APPEALS HOUSTON, TEXAS
                                  AT             5/5/2015 4:18:54 PM
                              HOUSTON            CHRISTOPHER A. PRINE
                                                         Clerk
                                                   ____________
                    THE STATE OF TEXAS, APPELLANT
                                          v.
                   SEAN MICHAEL MCGUIRE, APPELLEE

               STATE=S MOTION FOR EXTENSION OF TIME
TO THE HONORABLE FIRST COURT OF APPEALS:

      COMES NOW, THE STATE OF TEXAS, by and through the undersigned
Assistant District Attorney, and moves this Court to grant an extension of time for
the State to file its brief in the above styled and numbered cause. In support thereof,
the State would show the following:
      1.     The Clerk=s Record was filed in this case on January 20, 2015.
      2.     The Reporter=s Record was filed in this case on April 2, 2015.
      3.     The State=s brief in this cause is due May 4, 2014. The State has not
             filed any previous requests for extension of time.
      4.     The State’s attorney assigned to this case currently has many other
             pending matters including several pending appeals and writs.
      5.     This case involves a voluminous record and is a companion to two
             other cases on appeal: McGuire v. State, 01-14-00241-CR, in which
             the State filed its brief on April 29, 2015 and; McGuire v. State,
             01-14-00240-CR, in which this Court recently granted the State’s
             extension of time to file its brief to June 2, 2015.
       6.       The State would request that the deadline for the State’s brief in this
                cause be extended 60 (sixty) days.
       7.       This extension is not sought for the sole purpose of delay.
       WHEREFORE, PREMISES CONSIDERED, the State prays that this
Honorable Court grant this motion and extend the deadline for filing the State=s brief
in this case.
                                          Respectfully submitted,

                                          /s/ Jason Bennyhoff
                                          JASON BENNYHOFF
                                          ASST. DISTRICT ATTORNEY
                                          Fort Bend County, Texas
                                          State Bar Number 24050277
                                          1422 Eugene Heimann Cir.
                                          Richmond, Texas 77469
                                          Phone: (281) 238-3352
                                          Fax: (281) 238-3366
                                          Jason.bennyhoff@fortbendcountytx.gov
                           CERTIFICATE OF SERVICE

       I, Jason Bennyhoff, do hereby certify that a true and correct copy of the
foregoing Motion was sent to counsel for the Appellee on May 5, 2015, via
electronic mail through the EFile Texas electronic filing system.

Kristen Jernigan
Kristen@txcrimapp.com
Counsel for Appellant


                                              /s/ Jason Bennyhoff
                                              Jason Bennyhoff